               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :    Crim. No. 1:08-cr-218-01
                                          :
                                          :
                   v.                     :
                                          :
                                          :
CARLOS CEGLEDI                            :    Judge Sylvia H. Rambo

                             MEMORANDUM

      Before the court is a motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582 and Amendment 782 to the United States Sentencing Guidelines. (Doc.

487.) For the reasons stated herein, the motion will be denied.

I.    Background

      Following a jury trial, Carlos Cegledi was convicted of criminal attempt and

conspiracy to distribute and possess with intent to distribute 500 grams or more of

methamphetamine, traveling interstate to facilitate drug trafficking, and use of

communication facilities to facilitate drug trafficking. He was sentenced by this

court on July 20, 2010.

      Cegledi’s advisory guidelines range was 292 to 365 months imprisonment

based on an offense level of 40 and criminal history category of I. This court

granted a twenty percent variance under United States Sentencing Guideline

3553(a) based on the fact that the drugs involved were fake. A sentence of 234

months imprisonment was imposed.
      Under Amendment 782, Cegledi’s guideline range would be 235 to 293

months. Cegledi argues that the twenty percent variance previously granted by this

court should apply to his reduced guideline range giving him a sentence of 187

months.

II.   Discussion

      The sentence imposed by this court is below the bottom of the amended

guideline range. Section 3582(c)(2) of Title 18 provides authority for the Court to

modify sentences based upon a motion of the defendant that relates to a

retroactively lowered sentencing range, “if such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Section

1B1.10(b)(2)(A) of the Sentencing Guidelines provide that, with exception of

substantial assistance to the government, “the court shall not reduce the

defendant’s term of imprisonment under 18 U.S.C. § 3582(c) and this policy

statement to a term that is less than the minimum of the amended guideline range

determined under subdivision (1) of this subsection.”

      To give Cegledi a twenty percent reduction of his amended guideline range

would be in violation of the policy statement set forth in Section 1B1.10(b)(2)(A).

Therefore, the motion for reduction of sentence (Doc. 487) will be denied.

                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      Untied States District Judge
Dated: February 6, 2019

                                         2
